NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                    Submitted March 24, 2010*
                                      Decided April 27, 2010


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                ANN C LAIRE WILLIAMS, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge

No. 09-3126
STEVEN W. JAMES,                                                   Appeal from the United
      Plaintiff-Appellant,                                         States District Court for the
                                                                   Southern District of Illinois.
                v.
                                                                   No. 09-40-GPM
LISA MADIGAN, et al.,                                              G. Patrick Murphy, Judge.
      Defendants-Appellees.


                                                 Order
    After Steven James was charged with criminal sexual abuse, he agreed to a civil
commitment under the Illinois Sexually Dangerous Persons Act, 725 ILCS 205/0.01 to
12. Criminal charges were dropped. James spent 15 years in custody before his release
in 2003. Since then two potential employers have declined to hire James after being told
by a state agency that he had a felony conviction. James asked the agencies to correct
their records and got the runaround. Or so his complaint contends; we must accept its
allegations for current purposes.
    James filed this action under 42 U.S.C. §1983 and state law against the heads of the
state agencies that falsely told prospective employers that he is a convicted felon. He
wants damages plus an injunction to ensure that his civil commitment is accurately re-
ported in the future. But the district court dismissed his complaint under Fed. R. Civ. P.
12(b)(6) for failure to state a claim on which relief may be granted. The judge addressed
only James’s constitutional theories. He thought that James had not pleaded any state-
law claim, because the complaint did not set out all elements of a state-law theory.


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 09-3126                                                                           Page 2

    Although Paul v. Davis, 424 U.S. 693 (1976), holds that the due process clause does
not forbid defamation, matters become complex when defamation is combined with a
loss of employment. Wisconsin v. Constantineau, 400 U.S. 433 (1971), says that defama-
tion that causes a person to lose his job does deprive him of property. See also Codd v.
Velger, 429 U.S. 624 (1977). But Siegert v. Gilley, 500 U.S. 226 (1991), says that defamation
that costs a person an opportunity to get a specific job in the future does not affect lib-
erty or property. We have concluded that defamatory statements come within the due
process clause if as a practical matter they make it impossible for a person to pursue his
chosen occupation or rule out most common occupations. See Perry v. FBI, 781 F.2d
1294, 1302 (7th Cir. 1986) (en banc); Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 617
(7th Cir. 2002).
    James’s complaint mentions only two specific jobs. We need not decide whether a
generous construction of the complaint would suggest that James has been unable to
find any acceptable employment, because there is another obstacle to his constitutional
claim. Illinois provides remedies for false statements by state agencies about a person’s
criminal record. Because James alleges that the defendants’ agencies behaved in an un-
authorized manner, the principle of Parratt v. Taylor, 451 U.S. 527 (1981), applies. State
courts supply the process due for random and unauthorized misconduct by state em-
ployees. See also Albright v. Oliver, 510 U.S. 266 (1994); Zinermon v. Burch, 494 U.S. 113
(1990).
   James wants to present a constitutional challenge to Wisconsin civil-commitment
system, but because he has been unconditionally released there is no live case or con-
troversy. Moreover, James consented to his civil commitment, and he cannot use a fed-
eral civil suit to wage a collateral attack on the disposition of that proceeding.
    The district court thought that the complaint did not adequately plead a complaint
under state law. The Federal Rules of Civil Procedure do not require plaintiffs to plead
law, however; it is enough to narrate grievances. See Bartholet v. Reishauer A.G. (Zürich),
953 F.2d 1073 (7th Cir. 1992). Later documents, such as motions and briefs, explain the
legal theories underlying complaints. In this court James relies on the Illinois Uniform
Conviction Information Act, 20 ILCS 2635/1 to 24. This statute requires state agencies to
give accurate information to potential employers (and other requesters) and authorizes
both damages and equitable relief if after exhausting administrative remedies a person
is dissatisfied with the results. See 20 ILCS 2635/14, 15.
   James is in the wrong forum for relief under this statute, however. Sovereign im-
munity prevents a federal court from awarding damages against a state or one of its
employees. Although Ex parte Young, 209 U.S. 123 (1908), permits prospective relief
against a state official to ensure future compliance with federal law, this approach does
not apply to claims under state law. See Pennhurst State School & Hospital v. Halderman,
465 U.S. 89, 104–06 (1984). James must exhaust his administrative remedies (if he has not
done so already) and then pursue his claim in state court. He should pay particular at-
tention to the exhaustion requirements, §§ 2635/12, 14(B), and the identity of the ap-
propriate defendant, §2635/14(C). We understand the district court’s decision to be
without prejudice to James’s entitlement to pursue any of his state-law claims in state
court, and on that understanding the judgment is

                                                                                  AFFIRMED.